Opinion by
Mr. Justice Fell,
The defendants were engaged in the hardware and stove business, and occupied a building on the first floor of which was the main storeroom, extending the entire length of the building, and two other rooms known as the storeroom and the wareroom. In the middle of the store, between the storeroom and the wareroom, was a storage room eight and a half feet wide and fifty feet long, which opened into the other rooms. At one end of this room there were stairs leading to the cellar, and at the other end an elevator shaft about six feet square. *115The room was dimly lighted by a window opening into the wareroom. On the morning of the accident, plaintiff wont into the store to buy a frame for a stove grate, carrying with him one he had bought at this store two years before. He showed the grate to one of the defendants’ salesmen, and asked him for a new one like it. The salesman, after examining it, said : “I think we have a piece like that in the backroom. We will go and see.” He then turned and walked into the storage room. The plaintiff followed him. The room was so dark that he lost sight of the salesman, but followed what he supposed to be the sound of his footsteps to the other end of the room, where he fell into the unguarded elevator shaft. There was testimony that it was not unusual for customers of the store to walk through this room in order to reach the storeroom or the wareroom.
Seven of the assignments of error are to the refusal of the court to give instructions that would have withdrawn the case from the jury. This would have been error. The jury were instructed that if the plaintiff was not invited to enter the room, or if persons visiting the store on business were not in the habit of going into the room or likely to go into it, the defendants were not liable in this action; but that if in the usual course of business the room was used by customers as a passageway to other rooms, it was the duty of the defendants to protect the elevator shaft. And it was left to tho jury to say whether on the occasion of the plaintiff’s injury, what was said by the salesman constituted an invitation to accompany him in search of the article needed. This instruction was correct and covered the whole ground of the defendants’ negligence. The point of the case was whether the plaintiff had been invited, or whether there was an implied invitation in view of the fact that the room was generally used by customers as a passageway.
It was not error to allow one of the defendants to be asked on cross-examination whether other persons had not fallen down the elevator shaft before this accident. He had testified that he did not consider the place dangerous, and this question was proper to show his knowledge of its dangers and to affect his credibility.
The judgment is affirmed.